 



Exhibit 10.29D
THIRD AMENDMENT AND ASSIGNMENT OF SUBLEASE
     THIS THIRD AMENDMENT AND ASSIGNMENT OF SUBLEASE (the “Amendment”) is made
as of this 8th day of October 2007, by and between VISUAL SCIENCES, INC.
(formerly known as WEBSIDESTORY, INC.) (“Sublessor”), RF MAGIC, INC.
(“Sublessee”) and ENTROPIC COMMUNICATIONS, INC. (“Assignee”).
RECITALS
     A. Sublessor and Sublessee entered into that certain Sublease dated July 3,
2001 for the lease of certain Subleased Premises in the City of San Diego,
California, all as more particularly set forth in the Sublease; as amended by
that certain Amendment to Sublease dated September 10, 2003 (“First Amendment”);
and as further amended by that certain Second Amendment of Sublease dated June
14, 2006 (as so amended, the “Sublease”).
     B. Sublessor and Sublessee desire to further amend the Sublease in order to
extend the Sublease Term, as more particularly set forth hereinbelow.
     C. On June 30, 2007, Sublessee was acquired by Assignee and is now a wholly
owned subsidiary of Assignee.
     D. Sublessee desires to assign the Sublease to Assignee, and Sublessor
desires to accept such assignment.
TERMS
     NOW, THEREFORE, in consideration of the foregoing recitals, the mutual
covenants herein contained, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereby
agree as follows:
     1. Amendment. Section 6 of the Sublease is hereby amended to provide that
the Sublease Term expires at 11:59 p.m. on February 29, 2008. The Monthly Basic
Rent for the month of January 2008 will be $51,244.80 and the Monthly Basic Rent
for the month of February 2008 will be $52,739.44.
     2. Assignment. Sublessee hereby assigns all of Sublessee’s right, title,
interest and obligations under the Sublease to Assignee, and Assignee hereby
accepts the assignment and assumes and agrees to perform and be bound by all of
the terms, covenants, conditions and obligations imposed upon Sublessee under
the Sublease arising from and after the date of master Landlord’s consent to
this Third Amendment and Assignment of Sublease. Sublessor hereby consents to
the foregoing assignment.
     3. Effect. Except as expressly modified by this Amendment, the Sublease
shall remain unchanged and in full force and effect.
     4. No Modification or Waiver. Except as otherwise set forth in this
Amendment, nothing in this Amendment shall be deemed to waive or modify any of
the provisions of the Sublease.

1



--------------------------------------------------------------------------------



 



     5. Counterparts. This Amendment may be executed in several counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Amendment.
     6. Successors. The provisions of this Amendment shall bind and inure to the
benefit of the heirs, representatives, successors and assigns of the parties
hereto.
     7. Notice to Lessor of Amendment. Sublessor shall provide Lessor (as
defined in the Sublease) with written notice of the Amendment promptly following
the execution thereof by Sublessor and Sublessee.
     IN WITNESS WHEREOF, this Amendment has been entered into by the parties as
of the day and year first above written.

          RF MAGIC, INC.
Sublessee
      By:   /s/ Kurt Noyes         Name:   Kurt Noyes        Title:   CFO       
ENTROPIC COMMUNICATIONS, INC.
Assignee
      By:   /s/ David Lyle         Name:   David Lyle        Title:   CFO       
VISUAL SCIENCES, INC. (f/k/a WEBSIDESTORY, INC.)
Sublessor
      By:   /s/ Dru Greenhalgh         Name:   Dru Greenhalgh        Title:  
General Counsel, Corporate Secretary       

2